DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently, and additionally compares the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recite the limitation “further comprising a second power supply line” in line 1. The phrase is unclear since neither claim 1 nor claim 5, the claims these claims are dependent upon, have a “first power supply line” recited. Examiner suggests amending the name of the power supply line in these claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redden (WO 2015/013723).
Regarding claim 1, Redden discloses an apparatus (10) for application of herbicide to row crops (paragraphs [0027] and second part of [00163], retarding or necrosing working fluid) comprising: a first ultrasound detector ((100) and paragraphs [0031] and [0035], ultrasound measurements, the system can have one or more detection mechanisms) in electrical communication with a controller (detection mechanism (100) in electrical communication with the controller (300), see paragraph [0034]); a second ultrasound detector ((100) and paragraphs [0031] and [0035], ultrasound measurements) in electrical communication with the controller (detection mechanism (100) in electrical communication with the controller (300), see paragraph [0034]); a spray nozzle (treatment mechanism (200) includes spray mechanism (210)) connected to a relay (solenoid (226) is a type of relay), the relay (226) being connected to the controller (300), wherein the spray nozzle (210) is activated through a signal from the controller (300) that is based on detection of a weed by the first ultrasound detector and second ultrasound detector (paragraphs [0044] and [0051]).  
Regarding claim 5, Redden discloses a method for application of herbicide to row crops (paragraph [0027]) comprising: moving an apparatus (10) over a plurality of rows of crops, the apparatus (10) comprising: a first ultrasound detector ((100) and paragraphs [0031] and [0035], ultrasound measurements, the system can have one or more detection mechanisms) in electrical communication with a controller (detection mechanism (100) in electrical communication with the controller (300), see paragraph [0034]); a second ultrasound detector ((100) and paragraphs [0031] and [0035], ultrasound measurements) in electrical communication with the controller (detection mechanism (100) in electrical communication with the controller (300), see paragraph [0034]); a spray nozzle (treatment mechanism (200) includes spray mechanism (210)) connected to a relay (solenoid (226) is a type of relay), the relay (226) being connected to the controller (300); activating the spray nozzle through a signal from the controller when a weed is detected by the first ultrasound detector and second ultrasound detector (paragraphs [0044] and [0051]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (WO 2015/013723) in view of Zhang et al. (CN 105707044, machine translation attached) and further in view of Jiao et al. (CN 109526925, machine translation attached).
Regarding claim 2, Redden discloses the relay controlling the spray nozzle (paragraph [0044]), but does not explicitly disclose the apparatus comprising a first power supply line connecting a power supply to the relay, and a second power supply line connecting the relay to the spray nozzle. 
Zhang et al. teaches a first power supply line connecting a power supply to the relay (paragraph [0010] of machine translation, power to the relay). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Redden with a power supply line connecting a power supply to the relay as taught by Zhang et al. since the relay requires power to function.  
Jiao et al. teaches a power supply line connecting the relay to the spray nozzle (paragraph [0013] of machine translation, relay electrically connected to spray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Redden with a power supply line connecting the relay to the spray nozzle as taught by Jiao et al. in order to be able to control the spray nozzle through the relay.   
Regarding claim 6, Redden discloses the relay controlling the spray nozzle (paragraph [0044]), but does not explicitly disclose the apparatus comprising a first power supply line connecting a power supply to the relay, and a second power supply line connecting the relay to the spray nozzle. 
Zhang et al. teaches a first power supply line connecting a power supply to the relay (paragraph [0010] of machine translation, power to the relay). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Redden with a power supply line connecting a power supply to the relay as taught by Zhang et al. since the relay requires power to function.  
Jiao et al. teaches a power supply line connecting the relay to the spray nozzle (paragraph [0013] of machine translation, relay electrically connected to spray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Redden with a power supply line connecting the relay to the spray nozzle as taught by Jiao et al. in order to be able to control the spray nozzle through the relay.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (WO 2015/013723) in view of Liu et al. (CN 108207901, machine translation attached).
Regarding claim 3, Redden does not explicitly disclose the apparatus further comprising a second power supply line connecting a power supply with the controller and the relay. 
Liu et al. teaches a power supply line connecting a power supply with the controller and the relay (paragraph [0011] of machine translation, power supply connected to relay, and relay connected to main control chip through signal line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the apparatus of Redden with a power supply line connecting a power supply with the controller and the relay as taught by Liu et al. in order to simplify the circuit and have one supply line providing power to both the controller and relay which control the spray. 
Regarding claim 7, Redden does not explicitly disclose the apparatus further comprising a second power supply line connecting a power supply with the controller and the relay. 
Liu et al. teaches a power supply line connecting a power supply with the controller and the relay (paragraph [0011] of machine translation, power supply connected to relay, and relay connected to main control chip through signal line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the apparatus of Redden with a power supply line connecting a power supply with the controller and the relay as taught by Liu et al. in order to simplify the circuit and have one supply line providing power to both the controller and relay which control the spray.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (WO 2015/013723) in view of Zou et al. (CN 109673609, machine translation attached).
Regarding claim 4, Redden does not explicitly disclose the apparatus further comprising a first signal wire connecting the first ultrasound detector to the controller, and a second signal wire connecting the second ultrasound detector to the controller. 
Zou et al. teaches a signal wire connecting the ultrasound detector to the controller (paragraph [0031] of machine translation, detector directly connected to the PLC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the ultrasound detector and controller of Redden to include a signal wire as taught by Zou et al. in order to have a direct connection between the two components avoiding errors involved with intermediate components being involved in the connection. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connection for a first ultrasound detector and a second ultrasound detector since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   
Regarding claim 8, Redden does not explicitly disclose the apparatus further comprising a first signal wire connecting the first ultrasound detector to the controller, and a second signal wire connecting the second ultrasound detector to the controller. 
Zou et al. teaches a signal wire connecting the ultrasound detector to the controller (paragraph [0031] of machine translation, detector directly connected to the PLC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the ultrasound detector and controller of Redden to include a signal wire as taught by Zou et al. in order to have a direct connection between the two components avoiding errors involved with intermediate components being involved in the connection. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connection for a first ultrasound detector and a second ultrasound detector since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Guice et al. (US 2009/0114210) teaches an apparatus for weed control. Kuehbauch (DE 4132637) teaches weed control apparatus including spatially controlled spraying. Cang et al. (CN 105961360) and Kijstra (EP 3443839A1) teach using relays with spray. Wild (DE 102018208720) teaches a weed control system using ultrasound. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 /PETER M POON/ Supervisory Patent Examiner, Art Unit 3643